PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/648,678
Filing Date: 13 Jul 2017
Appellant(s): Lutnick et al.



__________________
Roosevelt V. Segarra
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 3/23/21 and Supplemental brief filed on 5/3/21.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 10/23/20 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”



 (2) Response to Argument
Argument #1:
Issue: The appellant is arguing that the references provided failed to teach the limitation of “display an applicable game rule on which the possible action is based on”, instead the appellant is arguing that the reference Heaton teaches of displaying “basic rules” not an applicable game rule on which a possible action is based on (Appeal Brief, page 9).
Rule: N/A.
Analysis: Heaton teaches in pp96 “play-by-play advice button may be selected by a user for advice on how to play a particular move, as well as set a strategy for future moves. The game and wagering assistant system may store a database of different plays and strategies, select the most appropriate strategy for a player give the positioning of pieces on the board, and display the strategy to the user on display”
Instead of what the appellant provided that Heaton only teaches of displaying basic rules, Heaton teaches (paragraphs 47 and 96) that based on the stored different plays, Heaton is able to provide to the player the possible action for a player (i.e. advice on how to play a particular move) and additionally display an applicable game rule (i.e. an applicable game rule of the game rules described in paragraph 47) on which the possible action is based.
Conclusion: The Heaton reference teach the limitations of “display an applicable game rule on which the possible action is based on“.

Argument #2:
Issue:	The appellant is arguing that the cited prior art’s teaching of “calculate a result of a game based on the respective value of each gaming chip, the respective symbol of each card, and the gaming rules” was based on an impermissible exercise of hindsight reasoning with the claims of the instant case serving as a guide because Paragraph [0023] of Kyrychenko discusses tracking the value of the gaming chips (Appeal Brief, page 10).
Rule: "[a]ny judgment on obviousness is in a sense necessarily a reconstruction based on hindsight reasoning, but so long as it takes into account only knowledge which was within the level of ordinary skill in the art at the time the claimed invention was In re McLaughlin, 443 F.2d 1392, 1395, 170 USPQ 209, 212 (CCPA 1971). 
Analysis: the fact that paragraph 23 of the Kyrychenko teaches tracking the value of the gaming chips does not mean the cited prior art cannot teach the limitations of “calculate a result of a game based on the respective value of each gaming chip, the respective symbol of each card, and the gaming rules“ without using hindsight reasoning.
Further, Heaton teaches calculate a result of the game (i.e. updated game play) based on wagering amount, cards being dealt, and the gaming rules (see at least paragraph 11). The teaching/interpretation of Heaton does not require hindsight reasoning.
Conclusion: The cited prior art’s teaching of “calculate a result of a game based on the respective value of each gaming chip, the respective symbol of each card, and the gaming rules” was not based on an impermissible exercise of hindsight reasoning.


Conclusion
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/WEI LEE/Examiner, Art Unit 3715                                                                                                                                                                                                        
Conferees:


 /JOHN E SIMMS JR/ Primary Examiner, Art Unit 3711                                                                                                                                                                                                                                                                                                                                                                                                         

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.